Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.  Applicant’s remarks are more limiting than the claim recitations.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Further interpretation is set forth below in the action.
Drawings
The drawings are objected to because Figs. 1A-2B, 3A, 4A, and 5 are blurry and grainy.  Additionally, the figures seem to be pictures or renderings that will not reproduce well.  
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 8/5/2021 are not proper black and white line drawings. This is frequently the result of drawings which are filed in a very dark grey (so dark that it is appears black such as RGB value 37, 37, 37) instead of pure black (RGB value 0, 0, 0). While very dark grey may appear black, it causes artifacts and inconsistent line thickness. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener apertures on the elevated surfaces of the embodiment of Figs. 1A-2B must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Sendelbach (U.S. 5,664,287) [287].
Regarding Claim 1, Reference [287] discloses a front portion (30), comprising: a handle receiving groove (inside of 20) disposed along at least a portion of a length of the front portion to receive at least a portion of at least one door handle therein; and a rear portion (16) removably connected to the front portion to mount the front portion and the rear portion to a door pull, the handle receiving groove receives the at least one door handle from the front portion toward the rear portion in a first direction and from the rear portion toward the front portion in a second direction.
The Examiner notes that a handle and a door pull are not positively recited and interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 2, Reference [287] discloses wherein the front portion further comprises: a first elevated surface (first end portion of 12) perpendicularly disposed on an end of the front portion away from a rear surface with respect to a first direction; a second elevated surface (second end portion of 12) disposed on at least a portion of the front portion a distance away from the first elevated surface; and a pull receiving portion (space inside 12) concavely disposed between the first elevated surface and the second elevated surface to receive at least a portion of the door pull therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sendelbach (U.S. 5,664,287) [287] in view of Johnson (U.S. 7,207,237 B2) [237].
Regarding Claim 3, Reference [287] discloses the claimed invention, but does not explicitly disclose fasteners on the elevated surfaces.
Nevertheless, Reference [237] teaches fasteners on elevated surface halves (34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the handle attachment assembly of Reference [287] with the attachment of fasteners as taught by Reference [237] in order to have an increased secured attachment between plates.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sendelbach (U.S. 5,664,287) [287] in view of Johnson (U.S. 7,207,237 B2) [237] and further in view of Paddock (U.S. 7,284,331 B2) [331].
Regarding Claim 4, Reference [287] / [237] discloses the claimed invention, but does not explicitly disclose one other fastener connecting aperture and a plurality of set fasteners.
Nevertheless, Reference [331] teaches a plurality of apertures (60) and fasteners (40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the handle attachment assembly of fasteners of plate halves of Reference [287] / [237] with the attachment of fasteners as taught by Reference [331] in order to have an increased secured attachment between plates.
Regarding Claim 5, the combination of references [287] / [237] / [331] and reasoning above discloses wherein the rear portion further comprises: another pull receiving portion concavely disposed between the first end and the second end to receive at least a portion of the door pull therein.
Regarding Claim 6, the combination of references [287] / [237] / [331] and reasoning above discloses wherein the handle receiving groove facilitates movement of the at least one door handle in at least one of a first lateral direction and a second lateral direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W SAN/Primary Examiner, Art Unit 3677